BRACE, P. J.
— This is an appeal from a judgment of the circuit court of Newton county in favor of respondents, in a proceeding by quo ivarranto against them, instituted in said court by the prosecuting attorney of said county, to oust them from the office of director of a school district in said county, designated > as “School District No. 8, Township 24, Range 30, of Newton county.”
The salient facts are, that in 1895, a village school district was duly organized as the school.district of Stella, consisting of territory partly in Newton and partly in McDonald counties, in about equal proportions, the village of Stella being near the boundary line in that portion of the district in Newton county. In the district there are about seventy legal voters, and one hundred and fifty school children of school age. Of the voters about thirty-eight, and of the school children about ninety, are resident on the Newton county side of the line, and the remainder on the Me-*202Donald county side. As thus organized, this village ■school district has ever since continued to exist and perform its functions.
On the twentieth of May, 1902, twenty-two of the legal voters of said district resident on the Newton county side of the line inaugurated proceedings to form a new and separate school district to be composed of that part of said village school district of Stella, situate in the county of Newton, under section. 9747, Revised Statutes 1899, by which it is provided that: x ‘ "Whenever any school district or districts shall be divided by county lines, and a majority of the qualified voters residing in either fractional part thereof may desire to attach themselves to an adjoining district within their own county, or form a separate district, they shall hold an election for that purpose, first giving fifteen days’ notice by posting up printed or written hand bills in five of the most public places in such fractional district, stating the time, place and object ■of the election; and if a majority of the votes cast at such election be in favor of uniting themselves to an adjoining district in their own county, or forming a separate district, they shall notify the district clerks of the districts interested of the result of the election,” etc., etc.
It is contended for the respondents that these proceedings culminated in the creation of the school district in question as a legally organized school district of which they are the legal directors.
This the relator denies for two reasons: First. Because a legally organized country school district could not be created out of territory comprised within the limits of a village school district under the provisions of said section; and second, if it could, the district in question was not so created, for the reason that the requirements of that section were not complied with.
If the relator’s first position is maintained there *203will be no necessity to pursue the inquiry further.
The organization of school districts-in this State is provided for by chapter 154, Revised Statutes 1899.
Article 1, of that chapter, in which section 9747 is contained, provides for the organization of subdistricts, or what is generally known as country school districts.
Article 2, for the organization of city, town and village school districts.
Article 3, for the organization of school districts in cities of more than 50,000' and less than 300,000 inhabitants, and article 4, for the organization of school districts in cities with 300;000 inhabitants or over.
The respondents’ contention is that the general words “any school district” as used in section 9747 of article 1 embrace village school districts as well as county school districts'? We do not think this contention can be maintained.
It is a canon of interpretation that “all words, if they be general and not express and precise, are to be restricted to the fitness of the matter. They are to be construed as particular if the intention be particular ; that is, they must be understood as used in refer■ence to the subject-matter in the mind of the legislature, and strictly limited to it.” [Endlich, Int. of Stat., sec. 86.] “It is indispensable to a correct understanding of a statute to inquire first what is the subject of it.” [2 Lewis’s Suth. on Stat. Con. (2 Ed.), sec. 347.]
The subject of section 9747 of article 1 and of the sections preceding it is distinctly stated in section 9739, the first section of that article, to be “all sub-districts, as organized and bounded,” i. e., country school districts, and under the canon of construction aforesaid the words “any school district” in section 9747 must be limited to country school districts, whose organization was alone provided for in article 1, and not to village school districts whose organization was *204provided for in article 2, unless it appears by other legislation that such was not the legislative intent.
The law on this subject as embodied in these two articles' has been upon the statute books of this State in its present form since 1879. [R. S. 1879, ch. 150.] In 1901, an act was passed amending article 2 by adding a new section thereto to be known as section 9865a, by which it was provided that a village school district might be disorganized in the manner therein provided, and thereafter might be organized into a country school district under article 1. [Laws 1901, p. 246.] This act was in force when the proceedings in question were had, but was wholly disregarded, and no steps whatever were taken thereunder to disorganize the village school district of Stella, and that district remained, as before, the only legally organized school district in the territory attempted by those proceedings to be organized into a country school district by the name of School District No. 8, township 24, range 30 of Newton county.
But it is contended for respondents, that, as by an act “approved March 5, 1903” (Laws 1903, p. 265), which went into effect after these proceedings were had, section 9747 of article 1 was amended by inserting the words, “organized under this article” between the words “districts” and “shall” in the first line of said section, thus specifically .limiting its operation to districts organized under article 1, it is to be inferred that the Legislature was of the opinion that theretofore ■it did apply to districts organized under other articles of said chapter, and this amendment is to be considered as a legislative interpretation of that section. But this inference is unwarranted. The amendment consisted of a single explicit provision on a given subject, and in such cases the rule is “that an explicit provision on a given subject does not of itself prove that the law was different before; it may have been made in affirmance of the law and to remove doubts.” [2 *205Lewis’ Suth. on Stat. Con. (2 Ed.), see. 496.] And such was evidently ¡the purpose of this amendment. Moreover, it is the province of the courts and not of the Legislature to construe the law. We think it is manifest upon the face of the statute that the attempted organization of that part of the territory of the village school district of Stella in Newton county into a country school district by the name of School District No. 8, township 24, range 23, of Newton county, was without warrant of law, and that such district has no legal existence. Hence, the circuit court erred in refusing to oust the respondents from the office of directors thereof; its judgment will he reversed and' judgment of ouster against them will he entered here.
All concur.